SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY l The Circle, Suite 2
JUDGE GEORGETOWN, DE l9947

TELEPHONE (302) 856-5256

October 29, 2018

Carlos Ortiz

SBI No. 00485068

James T. Vaughn Correctional Center
1 181 Paddock Road

Smyrna, DE 19977

RE: State of Delaware v. Carlos Ortiz
Def ID N0. 0208005710

Dear Mr. Ortiz:

This is my decision on your Tenth Motion for Postconviction Relief. You have
previously filed nine motions for postconviction relief. I have denied each and every
one of them. You now allege, and not for the first time, that the State committed both
Brady and Jencks violations You argue that due to these violations the State
relinquished the power to prosecute you for your crimes under Class v. Um'ted
States.' When reviewing a motion for postconviction relief, this Court must first

consider the procedural requirements before addressing any substantive issues.2

 

' 138 S.Ct. 798 (2018).
2 Younger v. Slale, 580 A.Zd 552, 554 (Del. 1990).

Superior Court Criminal Rule 61 provides that a motion for postconviction relief may
not be filed more than one year after judgment of conviction is final.3 For purposes
of your motion, your conviction became final 30 days after the Delaware Supreme
Court affirmed your convictions on January 15, 2004. Therefore, your last day to file
your postconviction relief motion was February 15, 2004. You filed this Motion for
Postconviction Relief on October 15, 2018, which is over fourteen years after the cut-
off date. Thus, your Motion for Postconviction Relief is time-barred.

Rule 61(i)(5) states that the bars to relief “shall not apply either to a claim that
the court lacked jurisdiction or to a claim that satisfies the pleading requirements of
subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.” Rule 61(d)(2)(i) states
that a movant needs to plead “with particularity that new evidence exists that creates
a strong inference that the movant is actually innocent in fact of the acts underlying
the charges of which he is convicted.” Rule 61(d)(2)(ii) states that a movant needs
to plead “with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or the

Delaware Supreme Court, applies to the movant’s case and renders the conviction or

 

3 Your Motion for Postconviction Relief falls under the current version which went into
effect on June 4, 2014.

death sentence invalid.” You have not raised any facts that would entitle you to the
benefit of these procedural bars.

You have attempted to circumvent the procedural bars to your motion by
arguing that Class created a retroactive right that suggests the State lost the power to
prosecute you for your crimes due to its alleged Brady and Jerzcks violations You
are wrong. ln Class, the defendant, who pled guilty to a criminal offense, challenged
the constitutionality of the statute for which he was convicted The federal
government contended that by pleading guilty the defendant waived his right to
challenge the constitutionality of his conviction. The United States Supreme Court
held that the defendant’s guilty plea did not waive his right to appeal his
constitutional claims.4 That is not the situation here. You did not plead guilty. You
were found guilty at trial by a Superior Court jury. You were not precluded from
appealing and raising the constitutionality of any of your claims. Indeed, you filed
a direct appeal and thereafter numerous meritless postconviction claims. You were

afforded a full and fair opportunity to raise any and all of your claims previously.

 

4 138 S.Ct. 798 (2018).

You are now procedurally barred. Therefore, I have denied your Tenth Motion for

Postconviction Relief.

IT IS SO ORDERED.
Very truly yours,
E. Scott Bradley
ESB/tll

cc: Prothonotary’s Office